— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered November 15, 1988, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Contrary to the defendant’s contention, the evidence adduced at trial established that the complainant, Rahmen Hartura, sustained physical injury (see, Penal Law § 10.00 [9]), a necessary element of the charge of robbery in the second degree under Penal Law § 160.10 (2) (a). Hartura testified that the defendant struck him in the back of the head with a gun. The force of the blow knocked him to the ground and caused bleeding which required treatment at Queens Hospital. Hartura further testified that he experienced a lot of pain because of the blow to his head and was unable to go back to work for a week. Accordingly, the record supports the jury’s finding that Hartura suffered the requisite physical injury (see, People v Lundquist, 151 AD2d 505; People v Ruttenbur, 112 AD2d 13). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Harwood, J. P., Eiber, Balletta and Rosenblatt, JJ., concur.